DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
The drawings are objected to because: The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of claim 22 specific to TO1 fixedly attached to seal at input end,  a (TG1 fixedly attached to seal said output end,  TG1 comprises a first periodic structure located within said internal area, a TG2 comprising a second periodic structure angularly facing said first periodic structure, TO2 between said TG2 and said TO1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hikichi et al. (20060153023 A1).

Regarding claim 1, Hikichi et al.  discloses a monolithic transmitting spectral beam combiner (SBC) (see Fig. 7-12 mainly Fig.9, for immediate reference annotated Fig. 9 is provided below), comprising: 
a hollow structure (portion of 335 as shown within rectangular section) having an input end and an output end (as shown in the annotated drawing); 
a first transform optic (lens 330) fixedly attached to seal said input end (since 330 is attached so the entire opening in 335 is covered with lens 330 forming shield i.e. preventing large object entering hollow area of element 335 formed between element 330 and 10) ; and
a first transmission grating (10) fixedly attached to seal said output end (as shown in annotated Fig. 9, element 10 is covering entire opening of 335 between 330 and 10 forming inherently shield area ), 
wherein an internal area of said hollow structure is sealed (as explained above hollow area formed within surrounding wall of 335, surface of 330 and surface of 10 forms inherently sealed hollow area) 
 wherein said grating comprises a first periodic structure located within said internal area (see paragraph [0065] discloses element 10 having periodic grating 14 where grooves 14 on substrate 12 forms transmission-type diffraction grating having internal grating).

Regarding claim 2, Hikichi et al.  further discloses (see Fig. 7-12 mainly Fig.9, for immediate reference annotated Fig. 9 is provided above) said hollow structure (335) is selected from the group consisting of a hollow cylinder (see paragraph [0113]).

Regarding claim 4, Hikichi et al.  further discloses (see Fig. 7-12 mainly Fig.9, for immediate reference annotated Fig. 9 is provided above) said hollow structure comprises highly conductive material (hollo structure 335 is made of material and inherently conductive).

Regarding claim 6, Hikichi et al.  further discloses (see Fig. 7-12 mainly Fig.9, for immediate reference annotated Fig. 9 is provided above) said hollow structure comprises a non-absorbing material (335 is made of aluminum which is non-absorbing material).

Regarding claim 8, Hikichi et al.  further discloses (see Fig. 7-12 mainly Fig.9, for immediate reference annotated Fig. 9 is provided above) said transform lens  (330) is a piano-convex lens (see paragraph [0043]).

Regarding claim 11, Hikichi et al.  further discloses (see Fig. 7-12 mainly Fig.9, for immediate reference annotated Fig. 9 is provided above) said periodic structure has no thin film (Hikichi et al. does not state a thin film is applied to the module).

Regarding claim 12-13, Hikichi et al.  further discloses (see Fig. 7-12 mainly Fig.9, for immediate reference annotated Fig. 9 is provided above) said internal area comprises an inert gas (Hikichi et al. do not state any specific medium is filled within hollow area and it is considered as presence of an ambient air which consist hydrogen and nitrogen as inert gas).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over by Hikichi et al. (20060153023 A1).

Regarding claim 3, Hikichi et al.  discloses a monolithic transmitting spectral beam combiner as in claim 1 except said grating consists essentially of bulk fused silica material.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use fused silica material for said grating for the purpose of diffracting specific wavelength light at particular angle (see paragraph [0018]); since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 5, Hikichi et al.  discloses a monolithic transmitting spectral beam combiner as in claim 4 except said highly conductive material is selected from the group consisting of silicon and silicon carbide.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use silicone or silicon carbide material as a conductive material having high durability; since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 7, Hikichi et al.  discloses a monolithic transmitting spectral beam combiner as in claim 6 except said non-absorbing material comprises fused silica.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use fused silica material for said hollow structure for the  material having high durability and increasing worming temperature range; since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over by Hikichi et al. (20060153023 A1) in view of Tan et al. (20090034906 A1).

Regarding claim 14, Hikichi et al.  discloses a monolithic transmitting spectral beam combiner as in claim 1 except said internal area is under vacuum to compensate for various pressure.
Tan et al. discloses a device for optical signal routing through hollow tube forming chamber with vacuum (see paragraph [0020]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide hollow internal area with vacuum as disclosed by Tan et al. with the hollow area formed in a device of Hikichi et al. in order to provide space for transferring signal without resistance ( see paragraph [0020]).

Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over by Hikichi et al. (20060153023 A1) in view of Yang et al. (6275630 B1).

Regarding claim 17, Hikichi et al.  discloses a monolithic transmitting spectral beam combiner as in claim 1 except means for directing an input array of beams onto said transform optic, wherein said input array of beams is selected from the group consisting of a one-dimensional array of beams and a two-dimensional array of beams.
Yang et al. discloses means for directing (lens 17 means for directing) an input array of beams (fiber array 10 of input beam) onto said transform optic (18), wherein said input array of beams is selected from the group consisting of a one-dimensional array of beams.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide directing means for an input one dimensional array of beams onto said transform optic,  as disclosed by Yang et al. with the device of Hikichi et al. by replacing single fiber 350-360 as in Fig. 9 of Hikichi et al. with one dimensional fiber array 10-11 as in Fig. 1 of Yang et al.  in order to provide methods and apparatus for DWDM multiplexer-demultiplexer devices that minimize manufacturing difficulties, cross-talk, insertion loss, chromatic aberration, luminous efficiency loss, polarization effects, stress and temperature sensitivities, etc. (column 3, line 9-14).

Regarding claim 18, Hikichi et al.  discloses a monolithic transmitting spectral beam combiner as in claim 1 a  method, comprising: providing the apparatus of claim 1; and directing a plurality of beams having different wavelengths so that they overlap on said transform optic, overlap on said transmission grating and produce a single output beam.
Yang et al. further discloses (see Fig. 1)  method, comprising: providing the apparatus (as in Fig. 1); and directing a plurality of beams (10-11) having different wavelengths so that they overlap on said transform optic (18), overlap on said transmission grating and produce a single output beam (see column 5, line 28-40 and column 9, line 57-64).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide device of young et al. and combining features with  the device of Hikichi et al. in order to provide methods and apparatus for DWDM multiplexer-demultiplexer devices that minimize manufacturing difficulties, cross-talk, insertion loss, chromatic aberration, luminous efficiency loss, polarization effects, stress and temperature sensitivities, etc. (column 3, line 9-14).

Regarding claim 19, Yang et al. further discloses (see Fig. 1)  said plurality of beams is configured as one of a one-dimensional array (fiber array 10-11 provides one dimensional beam-array).

Regarding claim 20, Yang et al. further discloses (see Fig. 1)   directing a plurality of beams having different wavelengths (10-11 having different wavelengths)  so that they do not overlap on said transform optic (as in the fig. 1 beams do not completely overlap), do not overlap on said transmission grating and produce a single parallelly aligned wavelengths output beam (Application Fig. 1 is Prior art that disclosing this feature).

Regarding claim 21, Yang et al. further discloses (see Fig. 1)  said plurality of beams is configured as one of a one-dimensional array (fiber array 10-11 provides one dimensional beam-array).

Allowable Subject Matter
Claims 22-33 are  allowed.
	
The following is an examiner’s statement of reasons for allowance: 
	although the prior art teaches examples of transmitting spectral beam combiner systems, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 22, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.
Claims 23-33 depend on claim 22 and allowed for the same reasons.

Claims 9 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
although the prior art teaches examples of transmitting spectral beam combiner systems, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 9 and 15, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.
Claim 10 depends on claim 9 and objected for the same reason.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin et al (20030215182 A1) discloses similar diffraction grating optical element, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742. The examiner can normally be reached Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        May 7, 2022

/Joseph P Martinez/Primary Examiner, Art Unit 2872